DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0368568 to Kodama et al. (“Kodama”) in view of US 2013/0120485 to Kodama et al. (“Kodama II”).
	With regard to Claims 1-2, 12, and 15-16, Kodama teaches an imprint apparatus comprising an ejection device comprising a plurality of nozzle arrays for ejecting material in a plurality of fields on to a substrate, a moving mechanism which achieves relative motion between the ejection device and the substrate, and a control unit for operating the ejection device and movement mechanism in order to deposit fields of droplets on the substrate surface (see Abstract; FIGs. 1, 4, 5A, 5B, 22-25; ¶¶ [0015], [0049]).  According to Kodama, the plurality of nozzle arrays are operated by the controller to deposit droplets of varying pitch and size among and within adjacent fields (see FIGs. 22-25; ¶¶ [0187]-[0200]), thus the controller is inherently capable of performing the claimed function wherein the nozzle arrays are operated in tandem.  A pattern transfer unit (stamp) is employed to imprint a desired pattern on the fields of droplets, and the thus molded substrate is cured (see FIG. 26; ¶¶ [0244], [0251]).
	Kodama teaches controlling the amount of ejection material via nozzle ejection timing, with said timing control accomplished via a control unit (see ¶¶ [0096], [0213]); however the reference does not expressly teach coordination of timing among nozzle arrays as claimed.  Kodama II is similarly directed to liquid application devices within the context of imprint lithography, and teaches a control system to implement ejection delays among adjacent nozzle groups in order to prevent interfering material depositions among groups (see Abstract; ¶¶ [0006]-[0007], [0032], [0049]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a timing control system to determine and implement delays among nozzle arrays in Kodama, as taught by Kodama II, during ejection operations in order to prevent material ejection interferences among the nozzle arrays.
	With regard to Claims 3-6, Kodama teaches control of the nozzle array via interconnected units configured to control array ejection and timing of ejection in order to place droplets in fields with location and size corresponding to a desired pattern (see FIGs. ; ¶¶ [0094]-[0097], [0187]-[0196]).  Per Kodama, the timing control may or may not include a feedback of drive control information (see ¶ [0097]).
	With regard to Claim 7, Kodama teaches the claimed configuration of nozzle arrays (see FIGs. 22-23, 25A, 25B).
	With regard to Claim 8, Kodama teaches a rotational movement and translation in multiple directions relative to the droplet fields (see FIGs. 1, 5A, 5B, 6; ¶¶ [0049]-[0050]).  Kodama further teaches relative position correction based on observed droplet placement (see ¶ [0061]).
	With regard to Claim 9, Kodama teaches an embodiment featuring a constant moving speed and variable ejection frequency (see ¶ [0213]).
	With regard to Claims 10-11, Kodama teaches the claimed relationship among droplet fields, accomplished via the controller as informed by pattern information (see FIGs. 12, 16, 22-23, 25A, 25B; ¶¶ [0094], [0284]).
	With regard to Claim 13, Kodama teaches pressing the mold onto the deposited droplets at pressures up to 10 MPa (see ¶ [0248]).  To the extent that the reference does not expressly disclose a drive mechanism therefor, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated such a unit in order to achieve the mold pressures disclosed by Kodama.  It is otherwise noted that mold driving mechanisms are well-known in the art of imprint lithography.
Response to Arguments
	Applicant’s arguments filed 23 June 2022 have been fully considered but are moot in view of the new grounds of rejection further in view of Kodama II presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715